Citation Nr: 1529375	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to an initial compensable rating for residuals of a traumatic brain injury, to include tinnitus and a peripheral vestibular disorder (claimed as vertigo/dizziness).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified before the undersigned at a videoconference hearing; a transcript of this hearing is located in the Veterans Benefits Management System (VBMS) electronic claims processing system. After the hearing, the Veteran submitted additional evidence accompanied by a waiver of review of this evidence by the Agency of Original Jurisdiction (AOJ). The Board accepts this evidence as part of the record. 

At the Veteran's videoconference hearing, he was represented by The American Legion. Since that time, he has submitted a VA Form 21-22 appointing Veterans of Foreign Wars of the United States (VFW) as his representative. VFW has notified the Board that it does not intend to seek a new hearing, and the Board may proceed with consideration of the claims.

During the hearing, the Veteran stated that he was seeking service connection for vertigo/dizziness and tinnitus as residuals of his traumatic brain injury. The Board has recharacterized the issue pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).



FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, his traumatic brain injury (TBI) residuals consist of constant recurrent tinnitus, dizziness, occasional staggering, weakness, fatigue, and malaise.

The Veteran's additional cognitive, emotional/behavioral and physical symptoms are compensated under other service-connected disabilities.


CONCLUSIONS OF LAW

The criteria are met for a rating of 30 percent, but no higher, for a peripheral vestibular disorder as a residual of a TBI. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.87, 4.124a, Diagnostic Codes 6204, 8045, 8100 (2014).

The criteria are met for a rating of 10 percent, but no higher, for tinnitus as a residual of a TBI. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.87, 4.124a, Diagnostic Codes 6260, 8045, 8100 (2014).

The criteria are met for a rating of 40 percent, but no higher, for weakness, fatigue, and malaise. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.87, 4.124a, Diagnostic Codes 8045, 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in March and August 2000, prior to the initial adjudication of the claims in December 2011.

All available relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran and his coworkers.

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a VLJ (Veterans Law Judge) chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

TBI Residuals

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2014). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2014). Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. The schedule recognizes that disabilities from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2014). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection. Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran was in receipt of a 100 percent rating from April 2011 to February 2015 and is in receipt of a 60 percent rating since March 2015 for prostate cancer, post prostatectomy under Diagnostic Code (DC) 7528., 38 C.F.R. § 4.115b. The Veteran is also in receipt of a 30 percent rating for post-traumatic headaches under DC 8100, 38 C.F.R. § 4.124a. The Veteran was in receipt of a 50 percent rating from June 2011 to October 2014 and is in receipt of a 30 percent rating since October 2014 for major depressive disorder with panic disorder under Diagnostic Code 9434, 38 C.F.R. § 4.130. The Veteran is also in receipt of a 20 percent rating for lumbosacral strain under DC 5237, 38 C.F.R. § 4.71a; a 10 percent rating for scar, status post prostatectomy under DC 7804, 38 C.F.R. § 4.118; and noncompensable ratings for erectile dysfunction and scar, status post right abdominal hernia repair associated with spigelian hernia right abdomen. The Veteran was in receipt of a 40 percent rating from February 2012 to March 2012, a 100 percent rating from March 2012 to May 2012 and has been in receipt of a noncompensable rating since May 2012 for spigelian hernia right abdomen under DC 7339, 38 C.F.R. § 4.114. The Veteran received special monthly compensation under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) from June 2011 to March 2015. The Veteran also receives special monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ since June 2011.

According to the rating criteria for residuals of TBI, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id.

Subjective symptoms may be the only residuals of TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is to be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id.

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (schedule of ratings - mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id.

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. Unlisted residuals reported on an examination should be evaluated under the most appropriate diagnostic code. Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition should be combined under § 4.25. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id. 

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered. Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to the evaluation of cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. Id.

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness. Id. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id. at Note (1).

The Veteran's emotional/behavioral impairments have been identified as consisting of depressed mood, avoidance of social interaction, lack of interest in activities, low energy level, over-eating, sleep impairment, anxiety, nausea, dizziness, shortness of breath, hot flushes, sweating, heart palpitations, and feelings of hopelessness, helplessness, worthlessness, and being overwhelmed (see December 2014 VA examination) and irritability and problems with memory, attention, and concentration (see September 2011 TBI VA medical examination). These cognitive and emotional/behavioral impairments were and are all being compensated by the Veteran's prior 50 percent rating from June 2011 to October 2014 and current 30 percent rating since October 2014 for major depressive disorder with panic disorder under Diagnostic Code 9434, 38 C.F.R. § 4.130. 

Psychiatric disabilities are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders. 38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)). In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

Because these emotional/behavioral symptoms are already being considered under the Veteran's current disability evaluation for major depressive disorder with panic disorder, they may not be considered again here. Accordingly, although various manifestations of a single disability may be assigned separate disability evaluations, as noted, VA regulations preclude the practice of "pyramiding," which is the evaluation of the same manifestation of a disability under different diagnoses. See 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994). Indeed, the United States Court of Appeals for Veterans Claims has noted that 38 U.S.C.A. 
§ 1155 implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding. Esteban, 6 Vet. App. at 261, quoting Brady v. Brown, 4 Vet. App. 203 (1993). 

Here, the criteria under 38 C.F.R. § 4.130, DC 9434 contemplate symptoms such as depressed mood, avoidance of social interaction, lack of interest in activities, low energy level, over-eating, sleep impairment, anxiety, nausea, dizziness, shortness of breath, hot flushes, sweating, heart palpitations, and feelings of hopelessness, helplessness, worthlessness, and being overwhelmed and irritability and problems with memory, attention, and concentration. See 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders). Thus, to the extent that the Veteran's TBI has been manifested by cognitive and emotional/behavioral complaints of depressed mood, avoidance of social interaction, lack of interest in activities, low energy level, over-eating, sleep impairment, anxiety, nausea, dizziness, shortness of breath, hot flushes, sweating, heart palpitations, and feelings of hopelessness, helplessness, worthlessness, and being overwhelmed and irritability and problems with memory, attention, and concentration, such symptoms were already taken into consideration in the assignment of a rating for the major depressive disorder with panic disorder. Awarding a separate disability rating for those manifestations would constitute impermissible pyramiding. See 38 C.F.R. § 4.14.

For the period on appeal, the Board finds that all cognitive and emotional/behavioral signs and symptoms have been properly attributed to his service-connected major depressive disorder with panic disorder and are accounted for in his prior 50 percent and current 30 percent disability rating under DC 9411. See 38 C.F.R. §§ 4.124(a), 4.130.

The Veteran also has complaints of post-traumatic headaches, which are manifested by headaches that begin with a visual aura followed by a bifrontal headache associated with nausea, photophobia, and phonophobia, causing the Veteran to lie down if he can. The headaches occur 3-4 times a week, most lasting 15 minutes to an hour with worse headaches occurring once a week and lasting up to all day. See September 2011 VA medical examination report. These physical impairments are all being compensated by the Veteran's 30 percent rating for post-traumatic headaches under Diagnostic Code 8100, 38 C.F.R. § 4.124a. 

Diagnostic Code 8100 provides as follows: a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks. 38 C.F.R. 
§ 4.124a.

The rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims. See Fenderson, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address what is a prostrating attack). According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in Dorland's Illustrated Medical Dictionary 1530 (32nd Ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."

For the period on appeal, the Board finds that all headache symptoms have been properly attributed to his service-connected post-traumatic headaches and are accounted for in his 30 percent disability rating under DC 8100. See 38 C.F.R. §§ 4.124a.

Additionally, the Veteran's erectile dysfunction may not be considered here, because the Veteran is already service connected for that disability and receiving special compensation for it. Awarding a separate disability rating for this manifestation would constitute impermissible pyramiding. See 38 C.F.R. § 4.14.

There are additional remaining diagnosed physical manifestations of the Veteran's service-connected TBI, which are Meniere's syndrome, tinnitus, vertigo/dizziness, weakness, and fatigue. 

The Veteran submitted a May 2015 VA Disability Benefits Questionnaire completed by a private physician, Dr. P.F. Dr. P.F. diagnosed the Veteran with Meniere's syndrome or endolymphatic hydrops and vestibular migraine. The Veteran's migraines have already been addressed in the context of the Veteran's service connected post-traumatic headaches. The questionnaire indicates that the Veteran has vertigo more than once weekly from 1-24 hours. Dr. P.F. also stated that the Veteran's right tympanic membrane showed mild sclerosis and that his gait was slow and poorly coordinated. A Romberg test was abnormal or positive for unsteadiness, and a limb coordination test showed bilateral dysmetria. The Veteran also had a disconjugate gaze. 

The Veteran's complaints of vertigo and dizziness are also documented in his July 2010 VA treatment records and September 2011 VA medical examination report. The Veteran has also submitted several statements from coworkers stating that he suffers from vertigo and unsteadiness.

Meniere's syndrome (endolymphatic hydrops) is evaluated under DC 6205, 38 C.F.R. § 4.87. The note to this Diagnostic Code states that Meniere's syndrome should be evaluated under either DC 6205 criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation. 

DC 6205 provides a 30 percent rating for hearing impairment with vertigo less than once a month, with or without tinnitus; a 60 percent rating for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, and a 100 percent rating for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. 

In order to receive a compensable evaluation under DC 6205 for Meniere's syndrome, the Veteran must have hearing impairment. The standard for hearing impairment is set forth in 38 C.F.R. § 4.85. In September 2011, the Veteran received a VA audiological examination. His measured puretone threshold values were:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left
25 dB
25 dB
20 dB
35 dB
25 dB
26.25 dB
Right
20 dB
20 dB
20 dB
25 dB
15 dB
20 dB

His Maryland CNC word list speech recognition scores were 100 percent for each ear. Using Tables VI and VII of 38 C.F.R. § 4.85, the Veteran does not have hearing impairment for VA purposes. Therefore, the Veteran would not receive a compensable rating if his Meniere's syndrome was evaluated under DC 6205.

Vertigo is evaluated under DC 6204 (peripheral vestibular disorders), which provides a 10 percent rating for occasional dizziness and a 30 percent rating for dizziness and occasional staggering. DC 6204 notes that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code. The required objective findings are present in the Veteran's May 2015 report from Dr. P.F. Both the Veteran's statements and those of his coworkers show that the Veteran has dizziness and occasional staggering. The Board will grant the Veteran a 30 percent rating under DC 6204, 38 C.F.R. § 4.87 for a peripheral vestibular disorder as a residual of the Veteran's service-connected TBI. This is the highest rating available for vertigo under DC 6204.

The Veteran's subjective complaints of tinnitus have been documented. See September 2011 VA medical examination. Tinnitus is evaluated under DC 6260, 38 C.F.R. § 4.87. The maximum rating for recurrent tinnitus, like that reported by the Veteran, is 10 percent. The Board will grant the Veteran a 10 percent rating under DC 6260, 38 C.F.R. § 4.87 for tinnitus as a residual of the Veteran's service-connected TBI.

Variously through the Veteran's service-connected major depressive disorder with panic disorder, post-traumatic headaches, erectile dysfunction, peripheral vestibular disorder, and tinnitus, the Veteran is being compensated for all of his subjectively reported symptoms and symptoms shown through medical testing, with the exception of the Veteran's reported physical weakness, fatigue, and malaise. See September 2011 TBI VA medical examination report. The VA examiner characterized the Veteran's fatigue and malaise as moderate. Id. These symptoms are subjective and thus are properly evaluated under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified. These three symptoms moderately interfere with work or instrumental activities of daily living. In fact, marked fatigability is listed as an example of findings that might be seen at level of impairment number 2. Using the instructions for DC 8045, the Veteran is entitled to a 40 percent rating for his TBI residuals under DC 8045, 38 C.F.R. § 4.124a.

All of the Veteran's subjective and objective symptoms have been taken into account in rating the residuals of his service-connected TBI.

Extraschedular Consideration

Referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). A comparison of the Veteran's headache disorder with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards" 38 C.F.R. § 3.321(b). As detailed above, the Veteran's service-connected major depressive disorder with panic disorder, post-traumatic headaches, erectile dysfunction, peripheral vestibular disorder, and tinnitus, all of the Veteran's symptoms are adequately addressed in the respective Diagnostic Codes for each disorder. 

Additionally, even if the Veteran's disability picture might not squarely fit into the rating criteria, any doubt as to its severity has been resolved in favor of this claim in assigning higher and separate ratings. See 38 C.F.R. §§ 4.3, 4.7. There is simply no evidence of manifestations of his disabilities so exceptional as to render application of the rating criteria impractical, even if certain symptoms are not specifically mentioned therein. See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time); 38 C.F.R. § 4.10 (titled "Functional Impairment" and providing that the basis of disability evaluations is the ability of the body to function under ordinary conditions of daily life, including employment); 38 C.F.R. § 4.21 (2014) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances"). Thus, a comparison of the Veteran's symptomatology with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards," especially considering that the Veteran does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria. See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.

Because the rating criteria reasonably describe the Veteran's disability picture, the first step of the inquiry is not satisfied. Thun, 22 Vet. App. at 115. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). Moreover, frequent periods of hospitalization are not shown, and interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment." See VAOPGCPREC 6-96 (August 16, 1996). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1364-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Therefore, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Accordingly, the Board finds that the schedular rating criteria adequately address his disabilities, and referral for extraschedular consideration is not warranted. Id. 


ORDER

Entitlement to initial evaluations of 30 percent, but no higher, for peripheral vestibular disorder; 10 percent, but no higher, for tinnitus; and 40 percent for weakness, fatigue, and malaise, as residuals of a traumatic brain injury are granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


